              Case 1:18-cv-03298-SAG Document 132
                                              131 Filed 10/05/20 Page 1 of 1
                                                                           4



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                         (Northern Division)

Vertellus Holdings LLC, et al.                 *

          Plaintiffs,                          *

v.                                             *       Case No. 1:18-CV-03298-SAG

W.R. Grace & Co.-Conn.,                        *

          Defendant.                           *

*         *         *     *       *     *      *       *        *     *      *       *

                              JOINT AMENDED SCHEDULING ORDER

          The parties, through their respective counsel, stipulate to the following extension of the

current scheduling order (ECF No. 114).

 Event                            Current Deadline              Agreed Proposed Date

 Opposing Rule 26(a)(2)           October 16, 2020              October 30, 2020
 disclosures:

 Rebuttal Rule 26(a)(2)           October 30, 2020              November 30, 2020
 disclosures:

 Discovery deadline/status        November 20, 2020             December 18, 2020
 report:

 Requests for admission:          December 11, 2020             December 11, 2020

 Dispositive pretrial             January 8, 2021               January 15, 2021
 motions deadline:



SO ORDERED:                       /s/               10/5/2020
                          A. David Copperthite
                          United States Magistrate Judge




18388/0/03477287.DOCXv2
